Citation Nr: 18100334
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 13-02 401
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
For the period of the claim prior to November 10, 2014, entitlement to a total disability rating based on individual unemployability (TDIU) is granted, subject   to the laws and regulations governing the payment of VA monetary benefits.
FINDING OF FACT
For the period of the claim prior to November 10, 2014, the probative evidence of record demonstrates that it is at least as likely as not that the combined effects of the Veterans physical and mental disabilities rendered him unable to secure or follow substantially gainful employment.
CONCLUSION OF LAW
For the period of the claim prior to November 10, 2014, the criteria for entitlement to TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active military service from August 1967 to January 1976.
This matter comes before the Board of Veterans Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A May 2015 rating decision awarded the Veteran a combined 100 percent schedular rating for his service-connected disabilities effective November 10, 2014. Accordingly, the issue of entitlement to TDIU based on service-connected disabilities is moot as of November 10, 2014. 
In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge in December 2017.  A transcript of that hearing has been associated with the claims file and has been considered in support of the Veterans claim. 
Entitlement to total disability based on individual unemployability (TDIU) prior to November 10, 2014
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt    to the claimant.  38 U.S.C. §5107; 38 C.F.R. §3.102; Gilbert v. Derwinski,1 Vet. App. 49, 53 (1990). 
VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from securing or following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether   the veteran is capable of performing the physical and mental acts required by employment. See Van Hoose v. Brown,4 Vet. App. 361, 363 (1993). Consideration may be given to the Veterans education, training, and special work experience,   but not to his age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).
The Veteran filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in April and May 2011, listing multiple service-connected conditions as the cause of his unemployability. The record shows that Veterans education level as a four year college degree and a Masters  in Engineering Administration and in Guidance and Counseling. The Veteran     has almost 30 years of experience in electronics repair and approximately three additional years of experience in insurance and cemetery sales. He stated he last worked full time in 1999, and that he last worked in 2006.  He stated that his hearing loss affects his communication with others, that his gastroparesis has        at times caused him to have to leave the room to throw up during meetings with clients or customers, and that he has an inability to stand or walk for periods of time, along with fatigue and depression. 
During the course of the claim, service connection was in effect for gastroparesis with nausea, evaluated at 20 percent prior to May 1, 2014 and 60 percent thereafter; posttraumatic stress disorder (PTSD), evaluated at 50 percent; cataracts, evaluated  at 30 percent from November 10, 2014; diabetes mellitus type II with tinea pedis, evaluated at 20 percent; hypertension, evaluated at 10 percent; bilateral upper       and lower extremity diabetic peripheral neuropathy, each evaluated at 10 percent; tinnitus, evaluated at 10 percent; and right ear sensorineural hearing loss and erectile dysfunction, both rated as non-compensable. The Veterans combined rating was 80 percent from April 20, 2011 and 90 percent from May 1, 2014.  38 C.F.R. § 4.25 (2017). Thus, the schedular criteria for TDIU are met. 
Upon review of the record, and after resolving all doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted during the course of this claim, based on the combined effects of his service-connected disabilities. The Veteran has reported nausea and occasional vomiting from his gastroparesis that impacted meeting with clients, and symptoms of depression, sleep impairment and low motivation due to PTSD. The Veterans diabetes and diabetic neuropathies limited his ability to climb, stand, or walk on most surfaces due to loss of sensation and burning in his feet from tinea pedis, and reduced his ability to operate and grip tools previously used in his employment in electronics and electrical repair. See VA examinations in October 2011, November 2011, September 2014 and June 2015.  He has also reported fatigue resulting from sleep problems and difficulty hearing. 
In sum, the Board finds that the Veterans service-connected disabilities, when considered together, at least as likely as not render the Veteran unable to obtain or maintain gainful employment, and entitlement to a TDIU is warranted. See Geib   v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner). 

 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Rachel Mamis, Associate Counsel 

